DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2021, 10/19/2021, 5/5/2022 and 10/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 6/14/2022 fails to comply with the provisions of 37 CFR 1.98 (b) (1)-(2) because the entries are missing the issue/publication dates and the patentee/applicant names.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1300 as “networks 1300”, mentioned in [0172] and [0176].  It is suggested that either the drawings be corrected or the specification be modified.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0026]: “…for performing operations and functions according example implementations…” should be “…for performing operations and functions according to example implementations…”.  
The equations in the specification on pages 15-16 ([0048],[0049]) need to be replaced with more readable versions.  What has been saved has shown up as a grayish version with dot-matrix printing and indecipherable subscripts. See CFR 1.52(a)(1)(v). It is also noted that equation element subscripts are not in subscript form when mentioned in sentences in the specification.
[0053]: refers to (xt,yt). Should this not be (xt, yt)? 
[0055]: 4-6 lines down contain the sentence “The loss function can be cross-entropy on a vehicle classification output and smooth 1] on the bounding box parameters.”  What does this mean? Appropriate correction is required.
[0107]: “…by compressing the first intermediated environmental representation 310…” should be “…by compressing the first intermediate environmental representation 310…”
[0121]: next to last line on page 44: “…the second autonomous vehicle 202…” should be “…the second autonomous vehicle 204…”
[0124]-[0126]: The equations in the specification need to be replaced with more readable versions.  What has been saved has shown up as a light-gray version with dot-matrix printing. See CFR 1.52(a)(1)(v). 
[0142] “…with an object 212 indicated in the autonomy output 322…” should be  “…with an object 212 indicated in the autonomy output 334…”
[0143]: Contains many references to “second autonomous vehicle 202”, however  [0091] and Fig. 2 refer to “second autonomous vehicle 204”. 
[0164]: refers to “system 900” in Fig. 9, yet Fig. 9 refers to the system as “computing system 900”. The same terminology should be used for both. 
[0171]:  refers to “Fig. 10 depicts…and a machine learning computing system 1200 that are communicatively coupled over one or more network(s) 1300.”  However, Figure 10 shows “network(s) 108” and all other references in the specification to “network(s)” have 108 as the reference number. 
[0176]: also refers to “networks 1300” which should probably be “networks 108”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The only description in the specification involving the phrase  “indicative of a time at which the…autonomous vehicle intends to perceive the environment” is in the phrase “the second time can be, for example, indicative of a time at which the recipient autonomous vehicle intends to perceive the environment, a time at which the recipient autonomous vehicle has acquired its own sensor data to be used for autonomous operations (as described herein), and/or another time.”  No further definition of what an “intent” of an autonomous vehicle is given, nor is “perceive” further defined.  For purposes of examination it is assumed that this means “a future time at which the second/recipient vehicle will measure its environment.” 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the phrase “the second time is indicative of a time at which the second autonomous vehicle intends to perceive the environment”.  No definition is provided as to what the “intent” of an autonomous vehicle is, nor the metes and bounds of such an “intent”.
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Based on the specification, “perception data “ describes “a current state of one or more objects that are proximate to the vehicle 102”, while “prediction data” is “indicative of one or more predicted future locations of each respective object” However, under a Broadest Reasonable Interpretation, “indicative” can mean “indicating the effect from”.  Thus, as long as the environment including the objects and where they were predicted to be was used in creating the autonomy output, this claim is satisfied. For example, claim 18 contains the autonomy output element. Claim 20, which depends on claim 18, is not further limited.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2019/0138007 (Baghsorkhi et al., hence Baghsorkhi).
As for claim 1, Baghsorkhi teaches a computer-implemented method for vehicle-to-vehicle communications, (Fig. 1., [0031]) the method comprising:
obtaining from a first autonomous vehicle, (vehicle 106 (FIG. 1)) by a computing system comprising one or more computing devices onboard a second autonomous vehicle (environment analyzer 104 on board an autonomous vehicle 102 (FIG. 1)), a first compressed intermediate environmental representation, (paragraph [0038 ]the environment analyzer updates a first profile with requested data from second vehicle; requested data represents a missing object [0040]; profile generator [0051] compresses the first profile and transmits first profile to second vehicle [0051]. Profile of an environment is a data structure that describes the environment [0031]) wherein the first compressed intermediate environmental representation is indicative of at least a portion of an environment of the second autonomous vehicle and is based at least in part on sensor data acquired by the first autonomous vehicle at a first time; (environment analyzer identifies missing data in the first data for objects [0039], identifies nodes (which includes vehicles accessible by V2V communications)  in environment from where missing data can be obtained [0039][0137]; the first sensor data has to have been measured at a first time)
generating, by the computing system, a first decompressed intermediate environmental representation by decompressing the first compressed intermediate environmental representation; (the compressed first profile allows for autonomous vehicles in the environment to transmit and receive sensor data and profiles of environment (par [0051]), indicating that the received compressed profile data needs to be decompressed))
and determining, by the computing system, a first time-corrected intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation, wherein the first time-corrected intermediate environmental representation corresponds to a second time associated with the second autonomous vehicle. (Baghsorkhi teaches obtaining information concerning the environment when data at a particular time step is insufficient: “Identify sensor data that is missing from multiple time steps for objects” (916)(Fig. 9). The corrected environmental data profile obtains the missing data from a second vehicle at a second time which is used to update the data profile. Also: the environment analyzer fuses the first data for each time step of n time steps and that objects in the perspective are tracked between different time steps (par [0037]), generating time corrected sensor data; state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment (par [0082]), indicating that received sensor data is corrected; autonomous vehicle continuously fuses the sensor data and generates an up-to-date perspective of the environment (par [0028])) 
As for claim 6, Baghsorkhi also teaches determining, by the computing system, an updated intermediate environmental representation based at least in part on the first time-corrected intermediate environmental representation. (Under a broadest reasonable interpretation, the updated intermediate environmental representation can be the first time-corrected intermediate environmental representation.) 
As for claim 7, Baghsorkhi also teaches determining, by the computing system, an autonomy output based at least in part on the updated intermediate environmental representation. (Assuming that the updated intermediate environmental representation is the updated perspective (922) in Fig. 9, the autonomy output can be the last step of block 922 in Fig. 9: “At block 922, the state determiner/object tracker 506 determines whether the trajectory of the missing object intersects with the first path plan of the first vehicle"[0149]) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baghsorkhi as applied to claim 1 above, and further in view of (WO 2020/224910Al). (Robinson et al., hence Robinson).
As for claim 2, Baghsorkhi teaches that the processing system of the vehicle is a self-learning model, but does not teach specifically generating, by the computing system, the first time-corrected intermediate environmental representation based at least in part on a machine-learned time correction model, wherein the machine-learned time correction model is configured to adjust the first decompressed intermediate environmental representation to account for a time difference between the first time and the second time. However, Robinson teaches that the encoded data El. E2 from each node is sent to the fusion node 30, which combines the sensor data by mapping the encoded data El, E2 onto a latent space for the fusion node, and that the fusion node implements a bottleneck with an encoder and decoder (page 18, lines 10-18); the system implements a hierarchical network of neural networks that are machine learning agents that each include an encoder to a corresponding latent space and a decoder out of the latent space (page 15, lines 27-29); data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baghsorkhi so that an updated intermediate environmental representation is determined using a machine-learned model.  The motivation would be to provide a computationally efficient and accurate means for fusing sensor data. 
As for claim 3, Baghsorkhi, as modified, also teaches wherein the machine-learned time correction model comprises a neural network. (Robinson: "Embodiments relate to the detection of edge cases through application of a neural network to predict future vehicle environment data and identifying an edge case when the prediction error exceeds a given threshold." Page 1, lines 26-28))
As for claim 4, Baghsorkhi also teaches wherein the first time is associated with a sensor timestamp of the first autonomous vehicle. ( "Sensors on the autonomous automotive vehicles typically generate data at a specified frequency (e.g., the sensors generate data at every n time step, 100 megabytes/ second (MB/s))." [0028]. Sensor data is fused (Fig.9) in order to create a first perspective of the environment [0139][0140].) 
Baghsorkhi does not specifically mention a timestamp associated with the sensor data, but this is obvious to one of ordinary skill in the art, since matching sensor data for fusion by using specified timestamps is known in the art. Since the fusing of sensor data is mentioned, a timestamp is obvious.)

Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baghsorkhi in light of Robinson.
As for claim 10, Baghsorkhi teaches a computing system ([0001]) comprising:
one or more processors; ([0135][0136])
a [time correction model] configured to compensate for time differences between a plurality of times; (can be interpreted as what is necessary for generating time corrected sensor data; state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment ( [0082])
and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations, (machine readable instructions for executing by a processor are stored on a non-transitory computer readable medium ([0137]) the operations comprising:
obtaining a first compressed intermediate environmental representation from a first autonomous vehicle, wherein the first compressed intermediate environmental representation is based at least in part on sensor data acquired by the first autonomous vehicle at a first time; ((paragraph [0038] the environment analyzer updates a first profile with requested data from second vehicle; requested data represents a missing object [0040]; profile generator [0051] compresses the first profile and transmits first profile to second vehicle [0051]. Profile of an environment is a data structure that describes the environment [0031]) Sensors: (environment analyzer identifies missing data in the first data for objects [0039], identifies nodes (which includes vehicles accessible by V2V communications)  in environment from where missing data can be obtained [0039][0137]; the first sensor data has to have been measured at a first time))
generating a first decompressed intermediate environmental representation by decompressing the first compressed intermediate environmental representation; (the compressed first profile allows for autonomous vehicles in the environment to transmit and receive sensor data and profiles of environment (par [0051]), indicating that the received compressed profile data needs to be decompressed.)
determining, using the [time correction model], a first time- corrected intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation, wherein the first time-corrected intermediate environmental representation is adjusted based at least in part on a time difference between the first time and a second time associated with a second autonomous vehicle; (Baghsorkhi teaches obtaining information concerning the environment when data at a particular time step is insufficient: “Identify sensor data that is missing from multiple time steps for objects” (916)(Fig. 9). The corrected environmental data profile obtains the missing data from a second vehicle at a second time which is used to update the data profile. Also: the environment analyzer fuses the first data for each time step of n time steps and that objects in the perspective are tracked between different time steps (par [0037]), generating time corrected sensor data; state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment (par [0082]), indicating that received sensor data is corrected; autonomous vehicle continuously fuses the sensor data and generates an up-to-date perspective of the environment (par [0028]))
and generating an updated intermediate environmental representation based at least in part on the first time-corrected intermediate environmental representation. (this can be the result of updating the enviromental profile with the missing data obtained from other vehicles.)
 Baghsorkhi does not specifically teach a machine-learned time correction model configured to compensate for time differences between a plurality of times.  However, Robinson teaches such: "Embodiments relate to the detection of edge cases through application of a neural network to predict future vehicle environment data and identifying an edge case when the prediction error exceeds a given threshold." Pg. 1 lines 26-28.)
Robinson teaches that the encoded data El. E2 from each node is sent to the fusion node 30, which combines the sensor data by mapping the encoded data El, E2 onto a latent space for the fusion node, and that the fusion node implements a bottleneck with an encoder and decoder (page 18, lines 10-18); the system implements a hierarchical network of neural networks that are machine learning agents that each include an encoder to a corresponding latent space and a decoder out of the latent space (page 15, lines 27-29); data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baghsorkhi so that an updated intermediate environmental representation is determined using a machine-learned model.  The motivation would be to provide a computationally efficient and accurate means for fusing sensor data. 
As for claim 11, Baghsorkhi, as modified, also teaches wherein the first time is associated with a sensor timestamp of the first autonomous vehicle. ("Sensors on the autonomous automotive vehicles typically generate data at a specified frequency (e.g., the sensors generate data at every n time step, 100 megabytes/ second (MB/s))." [0028] Matching sensor data by using specified timestamps is known in the art.)
As for claim 12, Baghsorkhi, as modified, also teaches wherein the first time and the second time are based on global positioning system data. ("For example, the data generator 200 include GPS sensors, global timer sensors, LIDAR sensors, cameras, radar sensors, etc. The sensors included in the example data generator 200 generate data from the environment at a frequency of 100 MB/s". [0047]. Using timing from a global positioning system to act as a global clock in a system is known in the art and would be obvious to one of ordinary skill in the art.)
As for claim 13, Baghsorkhi, as modified, also teaches wherein generating the updated intermediate environmental representation based at least in part on the first time-corrected intermediate environmental representation (this would be the first profile of an environment based on the fused sensor data) comprises:
aggregating, using a machine-learned aggregation model, the first time-corrected intermediate environmental representation and a second intermediate environmental representation generated by the second autonomous vehicle. (Baghsorkhi: determines a difference  between the first profile and a second profile obtained from one or more “nodes” a.k.a. autonomous vehicles nearby, then updates the first profile [0031]; the sensor data from the environment analyzers 104b and 104c are transformed by the original environment analyzer to that of vehicle 802 and fused into an updated first perspective [0129]; Figs. 8a, 8b; processing is done by the processor platform 1500 which can be a self-learning neural network [0208])
As for claim 14, Baghsorkhi, as modified, also teaches wherein the machine-learned aggregation model is a graph neural network comprising a plurality of nodes. (Robinson et al., page 21, lines 11-13; FIG. 3).

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baghsorkhi as applied to claim 1 above, and further in view of US 2018/0210439 (Brooks et al., hence Brooks). 
As for claim 8, Baghsorkhi also teaches further comprising: generating, by the computing system, a motion plan for the [first] autonomous vehicle based at least in part on the autonomy output. ("...at block 924 the motion planning engine 508 updates the first path plan based on one or more of the first profile, the second profile, additional profiles, the first data, the second data, or additional data from other nodes in the environment." [0150])
Baghsorkhi does not specifically generate a motion plan for the second autonomous vehicle.  However, Brooks teaches a vehicle communication and control system which a vehicle control system (VCS) is configured to remotely control movement of the second vehicle from the first vehicle (abstract, Fig. 7), where the trip plan is the same for all vehicles of the vehicle system.[0020]  Such a system would allow for a plan from the first vehicle to be sent to the second vehicle for control. [0020]
It would be obvious to one of ordinary skill in the art at the time of the application to combine together the system of Brooks with the system of Baghsorkhi.  The motivation would be to extend control over nearby vehicles.
As for claim 9, Baghsorkhi, as modified, teaches initiating, by the computing system, a motion control of the second autonomous vehicle based at least in part on the motion plan. (Brooks teaches a vehicle communication and control system which a vehicle control system (VCS) is configured to remotely control movement of the second vehicle from the first vehicle (abstract, Fig. 7).  Such a system would allow for a plan from the first vehicle to be sent to the second vehicle for control. [0020])

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baghsorkhi in light of Robinson as applied to claim 10 above, and further in view of Brooks. 
As for claim 16, Baghsorkhi teaches generating a motion plan based at least in part on the updated intermediate environmental representation;  neither Baghsorkhi nor Robinson mention specifically initiating a motion plan for the second vehicle.  However, Brooks teaches initiating a motion control of the second autonomous vehicle based at least in part on the motion plan. Brooks teaches a vehicle communication and control system which a vehicle control system (VCS) is configured to remotely control movement of the second vehicle from the first vehicle (abstract, Fig. 7), where the trip plan is the same for all vehicles of the vehicle system.[0020]  Such a system would allow for a plan from the first vehicle to be sent to the second vehicle for control. [0020]
It would be obvious to one of ordinary skill in the art at the time of the application to combine together the system of Brooks with the system of Baghsorkhi.  The motivation would be to extend control over nearby vehicles.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baghsorkhi in light of Robinson.
As for claim 17, Baghsorkhi teaches an autonomous vehicle comprising: (first autonomous vehicle 102 [0001]) comprising:
one or more processors; ([0135][0136])
and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations, (machine readable instructions for executing by a processor are stored on a non-transitory computer readable medium ([0137]) the operations comprising:
obtaining a first compressed intermediate environmental representation from another autonomous vehicle, wherein the first compressed intermediate environmental representation is based at least in part on sensor data acquired by the other autonomous vehicle at a first time; (environmental analyzer updates a first profile by requesting one or more of the second data from the second vehicle (par [0038]); the second data is generated by the second autonomous vehicle 106 (par [0035]); second data represents a missing object (par [0040]); a profile generator compresses the first profile and transmits the first profile to the second autonomous vehicle (par [0051]); the compressed first profile allows for autonomous vehicles in the environment to transmit and receive sensor data and profiles of environment (par [0051]); profile of an environment is a data structure that describes the environment according to predefined data elements (par [0031]); for LIDAR sensor, cameras and and/or radar sensors, the YOLO deep learning system analyzes and filters the LIDAR data, camera data, and the radar data for one or more of way data, edge data, background data, or other visual sensor data (par [0049])) Sensors: (environment analyzer identifies missing data in the first data for objects [0039], identifies nodes (which includes vehicles accessible by V2V communications)  in environment from where missing data can be obtained [0039][0137]; the first sensor data has to have been measured at a first time))
generating a first decompressed intermediate environmental representation by decompressing the first compressed intermediate environmental representation; (the compressed first profile allows for autonomous vehicles in the environment to transmit and receive sensor data and profiles of environment (par [0051]), indicating that the received compressed profile data needs to be decompressed.)
determining a first time- corrected intermediate environmental representation based at least in part on the first decompressed intermediate environmental representation, [wherein] the first time-corrected intermediate environmental representation is adjusted based at least in part on a time difference between the first time and a second time associated with the autonomous vehicle; (Baghsorkhi teaches obtaining information concerning the environment when data at a particular time step is insufficient: “Identify sensor data that is missing from multiple time steps for objects” (916)(Fig. 9). The corrected environmental data profile obtains the missing data from a second vehicle at a second time which is used to update the data profile. Also: the environment analyzer fuses the first data for each time step of n time steps and that objects in the perspective are tracked between different time steps (par [0037]), generating time corrected sensor data; state determiner/object tracker tracks objects between iterations of the first perspective and determines the state of the environment (par [0082]), indicating that received sensor data is corrected; autonomous vehicle continuously fuses the sensor data and generates an up-to-date perspective of the environment (par [0028]))
and performing one or more autonomy operations of the autonomous vehicle based at least in part on the first time-corrected intermediate environmental representation. (using the updated perspective to update the path plan and determine possibility of collision; step 926 in Fig. 9)
 	Baghsorkhi does not specifically teach a machine-learned time correction model.  However, Robinson teaches such: "Embodiments relate to the detection of edge cases through application of a neural network to predict future vehicle environment data and identifying an edge case when the prediction error exceeds a given threshold." Pg. 1 lines 26-28.)
Robinson teaches that the encoded data El. E2 from each node is sent to the fusion node 30, which combines the sensor data by mapping the encoded data El, E2 onto a latent space for the fusion node, and that the fusion node implements a bottleneck with an encoder and decoder (page 18, lines 10-18); the system implements a hierarchical network of neural networks that are machine learning agents that each include an encoder to a corresponding latent space and a decoder out of the latent space (page 15, lines 27-29); data acquired by these sensors are used as training data to monitor the sensor data and identifies surprising environmental conditions through a machine learning model (page 34, lines 9-17)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baghsorkhi so that an updated intermediate environmental representation is determined using a machine-learned model.  The motivation would be to provide a computationally efficient and accurate means for fusing sensor data. 
As for claim 18, Baghsorkhi, as modified, also teaches wherein performing the one or more autonomy operations of the autonomous vehicle based at least in part on the first time- corrected intermediate environmental representation comprises: generating an autonomy output based at least in part on the first time-corrected intermediate environmental representation. (“generating an autonomy output” can mean “updating path plan” (step 924, Fig. 9))
As for claim 19, Baghsorkhi, as modified, also teaches wherein generating the autonomy output based at least in part on the first time-corrected intermediate environmental representation comprises: generating an updated intermediate environmental representation based at least in part on the first time-corrected intermediate environmental representation; and generating the autonomy output based at least in part on the updated intermediate environmental representation. (Under a broadest reasonable interpretation, the updated intermediate environmental representation can be the first time-corrected intermediate environmental representation. The rest of the argument is the same as that for claim 18.)
As for claim 20, Baghsorkhi, as modified, also teaches wherein the autonomy output is indicative of perception data and prediction data associated with the autonomous vehicle. (Based on the specification, “perception data “ describes “a current state of one or more objects that are proximate to the vehicle 102”, while “prediction data” is “indicative of one or more predicted future locations of each respective object” However, under a Broadest Reasonable Interpretation, “indicative” can mean “indicating the effect from”.  Thus, as long as the environment including the objects and where they were predicted to be was used in creating the autonomy output, this claim is satisfied. Therefore, the same prior art argument as for claim 18 would be sufficient.)
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/066,096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the breadth and width of claim 1 of 17/066, 096 covers and overlaps the breadth and width of claim 1 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661